Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 1 of 45 PAGEID #: 964




      EXHIBIT A
       Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 2 of 45 PAGEID #: 965

)RUZDUGHG0HVVDJH

)URP5HEHNDK0XUUD\#MIVRKLRJRY5HEHNDK0XUUD\#MIVRKLRJRY!

7R7UDFL%HUU\#MIVRKLRJRY7UDFL%HUU\#MIVRKLRJRY!%HWK5XELQ#MIVRKLRJRY
%HWK5XELQ#MIVRKLRJRY!0HODQLH$OOHQ#MIVRKLRJRY0HODQLH$OOHQ#MIVRKLRJRY!
&KULVWD+LVVRQJ#MIVRKLRJRY&KULVWD+LVVRQJ#MIVRKLRJRY!-HIIHU\)HOWRQ#MIVRKLRJRY
-HIIHU\)HOWRQ#MIVRKLRJRY!%UHQGD'XQFDQ#MIVRKLRJRY%UHQGD'XQFDQ#MIVRKLRJRY!
'DYLG+DYHUILHOG#MIVRKLRJRY'DYLG+DYHUILHOG#MIVRKLRJRY!+HLGL%XUQV#MIVRKLRJRY
+HLGL%XUQV#MIVRKLRJRY!6WDF\&R[#MIVRKLRJRY6WDF\&R[#MIVRKLRJRY!
6XVDQ:DOWKHU#MIVRKLRJRY6XVDQ:DOWKHU#MIVRKLRJRY!7KHUHVD(OOLVRQ#MIVRKLRJRY
7KHUHVD(OOLVRQ#MIVRKLRJRY!-HQQLIHU7XOW]#MIVRKLRJRY-HQQLIHU7XOW]#MIVRKLRJRY!
6WHSKDQLH.RZDO#MIVRKLRJRY6WHSKDQLH.RZDO#MIVRKLRJRY!'HDQQD1LFKROV
6WLND#MIVRKLRJRY'HDQQD1LFKROV6WLND#MIVRKLRJRY!-HIIUH\%ORRP#MIVRKLRJRY
-HIIUH\%ORRP#MIVRKLRJRY!5RELQ5HHVH#MIVRKLRJRY5RELQ5HHVH#MIVRKLRJRY!
.ULVWLH+HFNPDQ#MIVRKLRJRY.ULVWLH+HFNPDQ#MIVRKLRJRY!'HERUDK:DWNLQV#MIVRKLRJRY
'HERUDK:DWNLQV#MIVRKLRJRY!%$576+$5.(<#MIVRKLRJRY
%$576+$5.(<#MIVRKLRJRY!5DQGDOO*DOEUDLWK#MIVRKLRJRY
5DQGDOO*DOEUDLWK#MIVRKLRJRY!0DU\:DFKWHOPDU\#SFVDRRUJ!RIILFH#RIFDRQOLQHRUJ
RIILFH#RIFDRQOLQHRUJ!WSRKQDORQ#JPDLOFRPWSRKQDORQ#JPDLOFRP!
$QGUHD+DOO#FKLOGUHQVHUYLFHVRUJ$QGUHD+DOO#FKLOGUHQVHUYLFHVRUJ!%DUEDUD7XUSLQ
DQJHOB#\DKRRFRP!$P\'DYLGVRQ#VXPPLWNLGVRUJ$P\'DYLGVRQ#VXPPLWNLGVRUJ!
U\DQQ#RFGDXVU\DQQ#RFGDXV!EUHDGFROXPEXV#JPDLOFRPEUHDGFROXPEXV#JPDLOFRP!
ZSHWULN#SROLF\PDWWHUVRKLRRUJZSHWULN#SROLF\PDWWHUVRKLRRUJ!FPVSLQQL#IFFVXV
FPVSLQQL#IFFVXV!

&F7DUD6KRRN#MIVRKLRJRY7DUD6KRRN#MIVRKLRJRY!

6HQW)UL-DQDW30

6XEMHFW&&1 .LQVKLS6XSSRUW3URJUDP &OHDUDQFHFRPPHQWVDQGUHVSRQVHV

$WWDFKHGSOHDVHILQG\RXUFOHDUDQFHFRPPHQWVDQGUHVSRQVHVUHJDUGLQJWKH.LQVKLS6XSSRUW3URJUDPUXOH
RIWKH$GPLQLVWUDWLYH&RGH



%HFN\0XUUD\/,6:

+XPDQ6HUYLFHV3URJUDP'HYHORSHU

2KLR'HSDUWPHQWRI-REDQG)DPLO\6HUYLFHV

2IILFHRI)DPLOLHVDQG&KLOGUHQ

5HEHNDK0XUUD\#MIVRKLRJRY





                            Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 3 of 45 PAGEID #: 966

CCN 8520 – Kinship Support

 Name and email address               Comment                                                                Response
 Traci Berry                          The rule does not address if the Kinship payment program               Thank you for taking the time to review this rule
 Tuscarawas County CSEA               payments are in addition to or in lieu of any child support paid       and provide feedback. The Kinship Support
 traci.berry@jfs.ohio.gov             or ordered to be paid for a child.                                     Program will not impact the current interface
                                                                                                             between SACWIS and SETS.
                                      (G) After the information regarding the KSP are entered into
                                      SACWIS, will SACWIS interface with SETS to create a referral for
                                      child support services, if the child is not in the permanent
                                      custody of the department

                                      ‐ will child support ordered for this child be assigned to the local
                                      PCSA or state? as in foster care eligible and non‐eligible
                                      placements?
                                      ‐ will SACWIS send a term referral to SETS at the end of the 9
                                      months or other conditions in the rule?
                                      ‐ at the end of the 9 months and KSP payments end, will child
                                      support to to the CTR if CTR still has child in their home
                                      (H) if kinship relative received foster home certification, will
                                      SACWIS send a new IV‐E referral to SETS to redirect or establish
                                      support payments and be assigned to the PCSA, in accordance
                                      with established foster care referral rules
 Beth Rubin                                                                                                  Thank you for taking the time to review this rule
 Greene CDJFS                                                                                                and provide feedback.
 beth.rubin@jfs.ohio.gov
                                      Paragraph D would be clearer all around if the actual dates            The appropriate dates will be added to rule
                                      were used since they are known, i.e. 12/29/20 ‐ 9/29/20, or            language in paragraph (D) to clarify the
                                      whatever they should be.                                               timeframes.

                                      The Q&As state that they cannot receive child‐only OWF and             The Office of Family Assistance has clarified for
                                      KSP simultaneously. The only reference to OWF in the draft             the Office of Families and Children that a kinship
                                      rule is paragraph H, and it just references the AG composition         caregiver who receives KSP will not be eligible
                                      rule in the cash assistance manual. I'm not sure this is clear         for child‐only OWF for that same child. Cash
                                      enough. It would be helpful if the KSP rule clearly addressed          assistance rules are expected to be updated to
                                      this. Do they choose between KSP and OWF? Do they get OWF              clarify a kinship caregiver’s eligibility for child‐
                                      after KSP times out?                                                   only OWF when the caregiver is receiving KSP.
                                                                                                             Clarification will also be included in technical
                                                                                                             assistance provided by the Office of Families and
                                                                                                             Children.
                             Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 4 of 45 PAGEID #: 967



Melanie Allen                          From the onset, I am concerned about the contradictory nature        Thank you for taking the time to review this rule
Sandusky County JFS                    of this rule. The concept is great, but I think it is missing the    and provide feedback.
Melanie.Allen@jfs.ohio.gov             mark on some practice issues, at least in this county.


                                       C 1 Why does this rule exclude children in placement of kin if       The KSP rule has been written in accordance
                                       they have custody with agency involvement (i.e protective            with Ohio Revised Code statute which requires
                                       supervision)? Why would the expectation be the agency                the child to be in the custody of the PCSA or Title
                                       maintain custody? Placement in a kin home where the agency           IV‐E Agency.
                                       retains custody requires a more restrictive fingerprinting
                                       process and homestudy requirements in order to have child
                                       placed with kin. Not only is this costly to families to pay for
                                       fingerprints, this is an exorbitant cost for agencies to be
                                       expected to pay if that is the expectation in order to fingerprint
                                       all kin placement and keep custody. With police background
                                       checks, safety audit and other safety clearances in the home,
                                       often times, quick placement of children occurs with
                                       grandparent or other kin without fingerprints and a full blown
                                       homestudy. This also runs counter intuitive to the 30 days to
                                       family program we run in this county where families are sought
                                       to be a supportive, long term or temporary placement of kin.
                                       Once cleared, the kin provider typically obtains custody of the
                                       child(ren).

                                       Additionally, agencies must follow rule when looking for             A kinship home is still the least restrictive
                                       placement for children and go with the least restrictive option,     placement option for a child, even if the home is
                                       which has always been kinship. Encouraging agencies to               certified to provide foster care for that kinship
                                       maintain custody and license kinship homes as foster homes           child.
                                       directly opposes placement at the least restrictive level.

                                       If the expectation is to provide this payment only to those          Section 5101.884 of the Ohio Revised Code,
                                       children placed while agency retains custody, this inflates the      signed into law on December 29, 2020, requires
                                       number of children in care and excludes those already placed         that a child be in the custody of the PCSA or Title
                                       with kin. Would the expectation be to have an agency take            IV‐E Agency for the kinship caregiver to receive
                                       custody so these families can get paid? Why would these              KSP payments. The Office of Families and
                                       families be excluded from this program for payment? Is there         Children is exploring long‐term solutions for
                                       availability to allow payments for children placed with kin while    children placed with kinship caregivers in agency
                                       under agency protective supervision?
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 5 of 45 PAGEID #: 968

                                                                                  custody. Technical assistance will be provided to
                                                                                  agencies to assist with program implementation.

          Doesn’t the language in the bill clarify that they should be            The intention of this program is to ensure that
          receiving placement when they are not licensed? And is the              kinship caregivers who are not certified foster
          intention to require the agency to hold custody?                        caregivers will receive payments to support the
           “The kinship support program shall provide financial payments          placement of the kinship child into their home.
          to kinship caregivers who: (A) Receive placement of a child who         The time frame that they are able to receive KSP
          is in the temporary or permanent custody of a public children           payments will allow for them to pursue foster
          services agency or under the Title IV‐E agency with legal               care certification so that they can receive foster
          responsibility for the care and placement of the child; and (B)         care per diem following the KSP payments.
          Do not have foster home certification under section 5103.03 of
          the Revised Code. ”

          Is there anything indicating we can’t take custody and do initial       When a kinship caregiver receives custody of a
          placement, and give the caregiver custody? In our rule 13               child, “placement” with the kinship child ends.
          “payments are approved when the child is in the tc, pc or lc ”          In accordance with paragraph (E)(3) of the rule,
          but the actual language of the bill says it is for kinship caregivers   KSP payments would end at that time.
          who receive placement of a child who is in tc or pc. In the
          second instance, in the language of the bill, the caregivers
          receive placement of a child in custody, but does not necessarily
          say the child must continue to BE in tc, pc or lc like our rule
          implies.


          D 1‐3 These 3 different time frames are confusing. Can these be         The appropriate dates will be added to rule
          clarified using dates so it becomes more clear?                         language in paragraph (D) to clarify the
                                                                                  timeframes.


          G Enter the necessary data, what is it and how are payments to          When the PCSA enters in the placement date as
          be initiated or terminated for families? Is there going to be           a kinship placement, KSP payments will be
          training/clarification on this for staff in order to enter the data,    initiated. Entry of this information into SACWIS
          and for fiscal staff to ensure these payments are generated             is not a new requirement. SACWIS webinars and
          accurately. What are the expectations? Are families paid for a          technical assistance will be provided.
          month behind, month ahead, etc? What are the procedures to
          be for entering data in accurately, or failing to enter timely? For
          example, if a child is returned home or moved to another
          relative at the end of a month, and a worker doesn’t enter that
          data, how are we going to ensure payments are accurate? Who
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 6 of 45 PAGEID #: 969

          will ask a caregiver to return funds paid erroneously? Will there
          be guidance on changes in caregivers, if for example one
          placement fails and another placement occurs? Does the time
          frame start over with each new placement? I hope this doesn’t
          encourage caregiver swapping in order to receive the
          assistance.


          H Kin payments can continue until certification occurs. Why           The KSP rule has been written in accordance
          can’t those who have placement and custody and aren’t seeking         with Ohio Revised Code statute which requires
          certification be provided kin payments? Why would the agency          the child to be in the custody of the PCSA or Title
          be required to have custody? Even with allowance of non‐              IV‐E Agency. The Office of Families and Children
          safety related waivers, does anyone realize how time                  is exploring long‐term solutions for children
          consuming and costly this would be on an agency with a small          placed with kinship caregivers in agency custody.
          licensing/assessor staff to get these kin placements licensed?
          The optics of this to entice kin to become licensed and paid at
          least double or triple the kin rate of what has been spelled out
          for this program are unflattering. This will also become another
          area of contention as trying to secure permanency with kin
          could potentially become a money issue where they will no
          longer continue to receive foster care payment if they take
          custody of the child. Continuing custody of a child extends the
          12/22 requirement for termination of parental rights, and this
          may not be the right or best direction for most cases if families
          are discouraged from taking custody of a child as a means of
          permanency. The cost involved in court docket for increasing
          termination of parental rights is also unaccounted for.


          I Although stated on a case by case basis, non‐safety related         Ohio Revised Code 5103.0329 permits for
          licensing requirements can be waived for kinship licensure. No        training hours to be waived and does not
          doubt, training will routinely be waived as outlined in rule          specifically exclude any topics from waiver
          5101:2‐33, however, this rule itself is in clearance and still not    eligibility. Therefore, all training hours and
          yet finalized. Historically, cultural diversity training has been a   training topics are able to be waived for the
          topic that is not permitted to be waived. Has licensing provided      certification of kinship caregivers.
          guidance on what can or will be permissible waivable items?
          Does ODJFS licensing staff have guidance for the waivers that
          can or will be approved or not approved? Again, the licensing
          of kin providers will be a costly and time‐consuming
          requirement for most counties who do not have the dedicated
                           Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 7 of 45 PAGEID #: 970

                                     staff to complete an increasing number of
                                     certifications/approvals. Any idea when 5‐33 will become
                                     effective?


                                     License as foster parents, then what? Keep custody, terminate         The Office of Families and Children is exploring
                                     parental rights, move into adoption and negotiations with kin?        long‐term solutions for children placed with
                                     Again, the ramifications of this could be significantly costly and    kinship caregivers in agency custody.
                                     time consuming.


                                     While the expectation is that kin providers are paid their kin per    Agencies are expected to complete the
                                     diem, the burden of adding foster placement costs is a                certification process for kinship families in the
                                     significant expectation. The county will be responsible for a         same manner they would for other families.
                                     portion of their costs if the child is IV‐E and responsible for the   Likewise, once certified, kinship families are to
                                     entire cost if the child is NOT IV‐E. Is this the expectation, that   receive the same foster care per diem payments
                                     counties are to take on and absorb the foster care costs for this     as any other certified foster family.
                                     program? There is no set expectation that the foster per diem
                                     be time limited? Again, the optics of paying kin foster care          The Office of Families and Children is exploring
                                     rates with no end in sight creates issues with financial              long‐term solutions for children placed with
                                     arguments that need not be there. Adoption negotiations are           kinship caregivers in agency custody.
                                     difficult enough, there has to some parameters to soften this
                                     issue with kin. As they can and should receive additional help
                                     and support, I know adoption assistance negotiations and
                                     discussions of money will be difficult, at best.

                                     It would honestly make more sense to have increased the OWF           OWF is funded by TANF and is subject to
                                     caregiver cash amounts to kin since they are now excluded from        federally defined eligibility requirements. The
                                     receiving both. And increase the amounts for the subsequent           funding for KSP allows for more flexibility in
                                     children. Agencies have always provided the kin families the          providing payments to eligible kinship
                                     information on OWF and the cost difference between that and           caregivers. The KSP rule has been written in
                                     foster care per diem. Most families have always chosen not to         accordance with Ohio Revised Code.
                                     pursue licensure.


Christa Hissong                      Im really concerned if Kinship would have to become licensed.         Thank you for taking the time to review this rule
Wayne County CSB                     There are so many rules for foster parents that have to be met        and provide feedback.
Christa.Hissong@jfs.ohio.gov         to become licensed. For example, we have an ICPC case we are
                                     struggling with to get things up to par in the homes, that are        The KSP does not require that the kinship
                                     not “safety issues” but still wont pass inspections to become         caregiver become a certified foster parent. It
                           Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 8 of 45 PAGEID #: 971

                                     licensed. Also, getting the grandma to get all required              allows for the kinship parent to receive
                                     paperwork done, etc. In this ICPC, the grandma has a                 payments for a specified time period to support
                                     grandchild currently placed in her home through Cuyahoga             the placement of the child in the home. During
                                     county, as her home was approved as a kinship home .                 that time, the kinship caregiver may opt to go
                                     However, the grandkid in PA she is trying to get, she has to be      through the certification process so that they
                                     licensed according to PA, but cant get her home to be approved       can continue to receive support through foster
                                     through licensing requirements. So she has 1 kid right now, but      care per diem payments following certification.
                                     cant get the other kid because they are requiring her to be          The kinship caregiver may or may not become a
                                     licensed. I don’t know if we will ever be able to get her            certified foster caregiver.
                                     licensed.

                                      We want more kids to be with kin, this is going to limit that
                                     happening if they must be licensed.

Jeff Felton                                                                                               Thank you for taking the time to review this rule
Belmont County JFS                                                                                        and provide feedback.
Jeffrey.Felton2@jfs.ohio.gov
                                     (B)(4) and (5) define kinship caregivers to include those who are    While the ORC definition of kinship caregiver
                                     a legal guardian or a legal custodian of the child. Should it be     includes individuals who have legal custody or
                                     noted that an agency must have temporary custody, permanent          guardianship of a child, paragraph (C)(1)
                                     custody or legal custody of the child to clarify that a person who   identifies that the child must be in the
                                     is a legal guardian or legal custodian is not eligible to receive    temporary or permanent custody of the PCSA or
                                     payment?                                                             Title IV‐E agency.

                                     (C)(1). Should PPLA also be included? PPLA is a legal status and     PPLA is a legal custody status and is covered
                                     different from temporary or permanent custody.                       under the term “legal custody”.

                                     (D). 1, 2, and 3 are very confusing. For example, does #3 mean       The appropriate dates will be added to rule
                                     that if a child is placed with a kinship caregiver on September      language in paragraph (D) to clarify the
                                     21st the kinship caregiver can only receive KSP payments for 6       timeframes.
                                     months?

                                     (E) and (H) seem to imply that kin will be required to be licensed   Kinship caregivers will have the option to be
                                     as foster parents. Is this the intent?                               certified as foster caregivers. They will not be
                                                                                                          required to be certified. However, the only way
                                                                                                          they will receive foster care per diem payments
                                                                                                          for the child after KSP ends is if they choose to
                                                                                                          become certified.
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 9 of 45 PAGEID #: 972


          Is the payment to be considered as income for the assistance     Kinship Support Program (KSP) income will be
          group for the purposes of determining eligibility for SNAP?      treated like foster care income for SNAP
          Publicly funded child care? PRC?                                 purposes‐ meaning, if the SNAP assistance group
                                                                           chooses to include the child in the assistance for
                                                                           whom KSP is being received, then the income for
                                                                           the child (KSP payments) would be countable as
                                                                           well. If the assistance group chooses not to
                                                                           include the child in the assistance group for
                                                                           whom KSP is being received, then the KSP
                                                                           income is excluded. The SNAP rules have been
                                                                           updated for these changes and are in clearance
                                                                           from January 11th through January 24th.

                                                                           For the Prevention, Retention, and Contingency
                                                                           (PRC) program, county agencies have the
                                                                           flexibility to design the program, including which
                                                                           types of income to include or exclude. County
                                                                           agencies will need to amend their PRC plan and
                                                                           submit to the Office of Family Assistance for
                                                                           review should they choose to treat KSP
                                                                           differently than what is currently laid out as
                                                                           countable income in their PRC plan.

                                                                           The Office of Family Assistance has clarified that
                                                                           KSP payments will not be included in the income
                                                                           calculation for eligibility determination of
                                                                           publicly funded child care.


          In cases where there are two children placed in a kinship home   A caregiver cannot receive a KSP payment and
          (other than #6), could the home receive a KSP payment for one    an OWF “child only” payment for the same child.
          child and "child only" OWF for the other child?                  However, they may choose to receive KSP for
                                                                           one child and OWF for the other child, assuming
                                                                           all other OWF eligibility factors are met. OWF
                                                                           proposed rules for these changes are currently in
                                                                           clearance from January 11th through January
                                                                           25th.
                          Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 10 of 45 PAGEID #: 973

                                     Can a kinship home receive SSD for the child and KSP payments        Technical assistance will be provided to PCSAs to
                                     simultaneously?                                                      address how agencies should handle Social
                                                                                                          Security Administration benefits.
Brenda Duncan                                                                                             Thank you for taking the time to review this rule
Butler County JFS/CSB                                                                                     and provide feedback.
Brenda.Duncan@jfs.ohio.gov
                                     The rule does not specify if a family can receive OWF and KSP        The Office of Family Assistance has clarified for
                                     concurrently.                                                        the Office of Families and Children that a kinship
                                                                                                          caregiver who receives KSP will not be eligible
                                                                                                          for child‐only OWF for that same child. Cash
                                                                                                          assistance rules are expected to be updated to
                                                                                                          clarify a kinship caregiver’s eligibility for child‐
                                                                                                          only OWF when the caregiver is receiving KSP.
                                                                                                          Clarification will also be included in technical
                                                                                                          assistance provided by the Office of Families and
                                                                                                          Children.


                                     Also, (G) does not address what the PCSA shall do if SS/SSI/VA       Technical assistance will be provided to PCSAs to
                                     benefits are received by the PCSA for a child placed with a kin      address how agencies should handle Social
                                     provider receiving KSP for that child.                               Security Administration benefits.


                                     Will the PCSA be the pass through entity for KSP payments, or        ODJFS will make KSP payments directly to the
                                     will they be issued directly to the kin provider similar to KPI      kinship caregiver. When the PCSA enters in the
                                     payment processing?                                                  placement date as a kinship placement, KSP
                                                                                                          payments will be initiated. SACWIS webinars and
                                                                                                          technical assistance will be provided.


David Haverfield                     As the director of a county agency, efforts to provide additional    Thank you for taking the time to review this rule
Tuscarawas County JFS                supports to kinship care givers is welcome news. But I have a        and provide feedback.
David.Haverfield@jfs.ohio.gov        number of concerns and requests for additional action and
                                     clarification.

                                     First of all, this was touted and reported in the media as a         The KSP rule has been written in accordance
                                     support for kin. But for well over 99% of the kinship providers      with Ohio Revised Code statute which requires
                                     in my county it is not. Our agency nor our court have ever           the child to be in the custody of the PCSA or Title
                                     placed children and kept custody. Many counties do. But my           IV‐E Agency. ODJFS is developing technical
                                     office was left to tell the myriad of kinship providers who called   assistance documents to include frequently
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 11 of 45 PAGEID #: 974

           that the program was just not for them. ODJFS should provide a        asked questions and a website article that can be
           easy document that our families can understand about this             shared with kinship caregivers.
           program.



           Section (A) of the rule defines payment in an amount nearly           OWF is funded by TANF and is subject to
           identical to the OWF‐child only payments. For one child, there is     federally defined eligibility requirements. The
           a net wash of income. But with additional children, kinship care      funding for KSP allows for more flexibility in
           givers will receive more money. The result of this will very likely   providing payments to eligible kinship
           be many more children entering foster care as kinship care            caregivers. The Office of Families and Children is
           givers rightfully seek additional financial support. However, the     exploring long‐term solutions for children placed
           net result will be additional work for an already strapped child      with kinship caregivers in agency custody.
           welfare workforce.                                                    Technical assistance will be provided to agencies
                                                                                 to assist with program implementation.

           Section (c) seems to allow kinship payment over multiple              Payment timeframes are specific to the kinship
           placement episodes. For instance, a child entering care more          caregiver. A kinship caregiver will not be able to
           than once and being placed with different kinship caregivers.         receive payments for multiple custody episodes.
           Some clarification on this is needed.

           I am concerned about the lack of an exit plan. Once the child         The Office of Families and Children is exploring
           leaves PCSA custody, the support decreases. This can impact           long‐term solutions for children placed with
           length of stay and cause issues with meeting CFSR measures.           kinship caregivers in agency custody.


           As the director of a combined agency, I am also concerned             ODJFS is taking these concerns into
           about the implementation time line and how this may cause             consideration as KSP is implemented and will
           many kinship families to have an overpayment in OWF that              make every effort to mitigate any financial
           exceeds their lump sum retroactive payment. This program              burden a kinship caregiver may face through no
           contemplates payments starting in June of 2021, retroactive to        fault of their own.
           January of 2021. Families either continue to receive OWF for
           the child during this time and then have a large overpayment,
           or go without monies and wait for the retroactive payment.
           And as the OWF is less than the Kinship payment, they will owe
           more back than the Kinship lump sum payment.

           Thank you for considering my comments.
                 Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 12 of 45 PAGEID #: 975

Mary Wachtel                After review of the proposed rule and dialogue with members,            Thank you for taking the time to review this rule
PCSAO                       we have the following specific questions.                               and provide feedback.
mary@pcsao.org
                            •        Section (A). The rule refers to ORC 5101.885 which             OWF is funded by TANF and is subject to
                            defines the payment as “ten dollars and twenty cents per child,         federally defined eligibility requirements. The
                            per day, to the extent funds are available.” This is equivalent to      funding for KSP allows for more flexibility in
                            the current OWF‐child only payment for a single child. We are           providing payments to eligible kinship
                            concerned that the Kinship Support Program as designed could            caregivers. The KSP rule has been written in
                            result in more children entering custody so their kinship               accordance with Ohio Revised Code.
                            caregivers can access these payments. To mitigate this, the
                            OWF child‐only payment could be adjusted to be the same
                            amount for each additional child in all kinship placements,
                            reducing the need/incentive for kids to come into custody so
                            their kin caregiver can receive this level of support. We
                            understand this would need to be GRF for fictive kin who do not
                            hold custody or guardianship.

                            •        Section (C). We read this section to allow for kinship         Payment timeframes are specific to the kinship
                            support payments over multiple placement episodes. For                  caregiver. A kinship caregiver will not be able to
                            example, if a child re‐enters PCSA custody and is re‐placed with        receive payments for multiple custody episodes.
                            the eligible kinship caregiver or is placed with a different eligible   However, a new kinship caregiver will be eligible
                            kinship caregiver. Please confirm this is correct.                      to receive KSP for the child.

                            •       Section (F). We request that ODJFS produce a brief,             ODJFS is developing technical assistance
                            family‐friendly summary of the KSP that PCSAs and Title IV‐E            documents to include frequently asked
                            agencies can use to fulfill their responsibility to provide kinship     questions and a website article that can be
                            caregivers with information about the KSP.                              shared with kinship caregivers.

                            •        Section (I). It will be important that foster caregivers       SACWIS will include functionality that will cause
                            who received a waiver as part of their certification process be         these caregivers to be flagged so that they will
                            identified within SACWIS as having been approved or licensed            not be available to place foster children who are
                            as a foster caregiver with a waiver. This information is                not kin in the home.
                            important so other PCSAs and Title IV‐E agencies are informed
                            and aware of any limitations/restrictions associated with that
                            certified foster caregiver.

                            In addition to these specific suggestions, we request dialogue          PCSAO will continue to be included in dialogue
                            on overarching issues including:                                        with ODJFS as this program is implemented.
                            What is the expected impact on permanency and on CFSR
                            measures?
                           Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 13 of 45 PAGEID #: 976

                                      Identify the full costs of the program and ensure that these
                                      costs are fully covered with new allocations

                                      How does this program operate in counties that already pay a          KSP will be implemented the same way across all
                                      stipend to kinship caregivers?                                        counties. It will be at the discretion of the local
                                                                                                            PCSA who has a local program to determine how
                                                                                                            they will proceed with their program.


                                      What happens if a kinship caregiver does not become licensed?         PCSAs will need to provide kinship caregivers
                                      They face a "cliff effect" after these payments cease and may         information about eligibility requirements, the
                                      expect the PCSA to continue the payments.                             payment timeframes, and the options that they
                                                                                                            have following those time frames so that
                                                                                                            caregivers can plan accordingly.

Heidi Burns                           Section (A). The rule refers to ORC 5101.885 which defines the        Thank you for taking the time to review this rule
Morgan County JFS                     payment as “ten dollars and twenty cents per child, per day, to       and provide feedback.
Heidi.Burns@jfs.ohio.gov              the extent funds are available. ” This is equivalent to the current
                                      OWF‐child only payment for a single child. We are concerned           OWF is funded by TANF and is subject to
                                      that the Kinship Support Program as designed could result in          federally defined eligibility requirements. The
                                      more children entering custody so their kinship caregivers can        funding for KSP allows for more flexibility in
                                      access these payments. To mitigate this, the OWF child‐only           providing payments to eligible kinship
                                      payment could be adjusted to be the same amount for each              caregivers. The KSP rule has been written in
                                      additional child in all kinship placements, reducing the              accordance with Ohio Revised Code.
                                      need/incentive for kids to come into custody so their kin
                                      caregiver can receive this level of support. We understand this
                                      would need to be GRF for fictive kin who do not hold custody or
                                      guardianship.

                                       Section (C). We read this section to allow for kinship support       Payment timeframes are specific to the kinship
                                      payments over multiple placement episodes. For example, if a          caregiver. A kinship caregiver will not be able to
                                      child re‐enters PCSA custody and is re‐placed with the eligible       receive payments for multiple custody episodes.
                                      kinship caregiver or is placed with a different eligible kinship      However, a new kinship caregiver will be eligible
                                      caregiver. Please confirm this is correct.                            to receive KSP for the child.

                                      Section (F). We request that ODJFS produce a brief, family‐           ODJFS is developing technical assistance
                                      friendly summary of the KSP that PCSAs and Title IV‐E agencies        documents to include frequently asked
                                      can use to fulfill their responsibility to provide kinship            questions and a website article that can be
                                      caregivers with information about the KSP.                            shared with kinship caregivers.
                         Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 14 of 45 PAGEID #: 977

                                    Section (I). It will be important that foster caregivers who          SACWIS will include functionality that will cause
                                    received a waiver as part of their certification process be           these caregivers to be flagged so that they will
                                    identified within SACWIS as having been approved or licensed          not be available to place foster children who are
                                    as a foster caregiver with a waiver. This information is              not kin in the home.
                                    important so other PCSAs and Title IV‐E agencies are informed
                                    and aware of any limitations/restrictions associated with that
                                    certified foster caregiver.

                                    We are concerned that there is no “exit plan ” for kinship            The Office of Families and Children is exploring
                                    caregivers under the design of this new program. Once the child       long‐term solutions for children placed with
                                    leaves PCSA custody, financial support decreases. This likely will    kinship caregivers in agency custody.
                                    impact length of stay in custody and permanency. Will PCSAs be
                                    penalized when failing to meet CFSR measures with these
                                    cases?

                                    This program represents new costs for both the state and the          Future opportunities for workforce assistance
                                    PCSAs and Title IV‐E agencies. It is critical that new funds be       will be forthcoming from our office regarding
                                    appropriated for covering these new costs for both state and          assessor resources.
                                    counties in the 2022‐2023 budget and beyond. What is included
                                    in the county estimated costs? Does it also account for the
                                    impact this new program will have on the children service
                                    workforce crisis issue (i.e, more staff will be needed)?

                                     If a kinship caregiver does not complete the KSP to become a         Kinship caregivers who do not become certified
                                    certified foster parent, but that child remains in the kinship        foster parents will receive the full amount of the
                                    caregiver’s care and is still in custody of a PCSA, will there be a   KSP in accordance with the timeframes
                                    formal process for the kinship caregiver to waive any remaining       prescribed in the statute and in the rule.
                                    KSP payments and waive becoming a certified foster parent?
Stacy Cox                           Section (A). Specific payment amounts in ORC are equal to OWF         Thank you for taking the time to review this rule
Champaign County JFS                child only payments for a single child. OWF child payment             and provide feedback.
Stacy.Cox@jfs.ohio.gov              decreases (per child) when there is more than one child. In an
                                    effort to avoid additional children entering PCSA custody to          OWF is funded by TANF and is subject to
                                    access this financial support, please consider adjusting OWF          federally defined eligibility requirements. The
                                    rules to allow for kin providers to receive equal payment             funding for KSP allows for more flexibility in
                                    amounts, regardless of the number of children.                        providing payments to eligible kinship
                                                                                                          caregivers. The KSP rule has been written in
                                                                                                          accordance with Ohio Revised Code.

                                    Section (C). Does this allow for kinship support payments over        Payment timeframes are specific to the kinship
                                    multiple placement episodes. For example, if a child re‐enters        caregiver. A kinship caregiver will not be able to
                          Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 15 of 45 PAGEID #: 978

                                     PCSA custody and is re‐placed with the eligible kinship caregiver   receive payments for multiple custody episodes.
                                     or is placed with a different eligible kinship caregiver.           However, a new kinship caregiver will be eligible
                                                                                                         to receive KSP for the child.

                                     Section (F). Will ODJFS be developing any literature and/or         ODJFS is developing technical assistance
                                     informational packets that PCSAS can provide to kin providers       documents to include frequently asked
                                     regarding this program?                                             questions and a website article that can be
                                                                                                         shared with kinship caregivers.


                                     Section (I). It will be important that foster caregivers who        SACWIS will include functionality that will cause
                                     received a waiver as part of their certification process be         these caregivers to be flagged so that they will
                                     identified within SACWIS as having been approved or licensed        not be available to place foster children who are
                                     as a foster caregiver with a waiver. This information is            not kin in the home.
                                     important so other PCSAs and Title IV‐E agencies are
                                     informed and aware of any limitations/restrictions associated
                                     with that certified foster caregiver.

                                     Overall there is concern of unintended consequences resulting       The Office of Families and Children is exploring
                                     in a long term dependence on the financial support resulting in     long‐term solutions for children placed with
                                     a lack of permanency for children. How will this be                 kinship caregivers in agency custody.
                                     managed/addressed and what will that mean for CFSR outcome
                                     measures?

                                     Is it possible to prioritize the need to transparently review and   Future opportunities for workforce assistance
                                     discuss the financial impact that this could have the PCSAS         will be forthcoming from our office regarding
                                     (keeping in mind the significant administrative costs that will     assessor resources.
                                     result). What support will be provided to local PCSAS for the
                                     financial sustainability and administrative burden in a time
                                     when many PCSAs are experiencing significant staffing crises.

                                     How will it be expected for PCSAs to document if/when the           Kinship caregivers who do not become certified
                                     kinship provider waives the opportunity to become licensed?         foster parents will receive the full amount of the
                                                                                                         KSP in accordance with the timeframes
                                                                                                         prescribed in the statute and in the rule.
Dot Erickson Anderson                How unfortunate this law is with funds needed to be
Ohio Family Care Association         appropriated in each budget year for this program. We hope it      Thank you for taking the time to review this rule
office@ofcaonline.org                does not have the high administrative/staff costs and              and provide feedback.
                                     limitations of other programs designed to assist kinship families:
                                     OWF, OhioKAN, 30 days to Family, KPIP, PRTs, KCP and
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 16 of 45 PAGEID #: 979

           Subsidized childcare program. We hope it produces a true
           Kinship Support Program that gets resources directly to families
           vs. building more staff costs.


           D. The language in this section is hard to follow. Reword to       The appropriate dates will be added to rule
           clarify the initial 9 month times and the on‐going 6 month         language in paragraph (D) to clarify the
           availability.                                                      timeframes.

           E.1 This legislation is pushing the kinship care provider toward   Any kinship provider who becomes a certified
           foster care licensure. This is unclear that about the limits of    foster parent will have a foster care certification
           that licensure i.e., a limited time while in custody with          that is valid for two years. As that timeframe
           reunification as the goal? Availability for adoption subsides ‐    comes up, the foster parent may choose to
           clarity on if the child can be classified as special needs.        become recertified. The caregiver will also be
                                                                              given the opportunity to become approved for
                                                                              adoption at the time of the homestudy
                                                                              assessment. Any availability for adoption
                                                                              subsidies would go through already established
                                                                              subsidy eligibility requirements.


           F. Is any support other than the $10.20 be included in the KSP?    There is no additional financial support included
           If support is a county‐by‐county decision, that will vary a lot    in KSP other than $10.20 per child per day
           around the state.                                                  required by Ohio Revised Code section 5101.885.
                                                                              This rate applies to all counties across the state.



           K. Language difficult. Can you not just say that if you have KSP   The Office of Family Assistance has clarified for
           you cannot receive OWF financial support.                          the Office of Families and Children that a kinship
                                                                              caregiver who receives KSP will not be eligible
                                                                              for child‐only OWF for that same child. Cash
                                                                              assistance rules are expected to be updated to
                                                                              clarify a kinship caregiver’s eligibility for child‐
                                                                              only OWF when the caregiver is receiving KSP.
                                                                              Clarification will also be included in technical
                                                                              assistance provided by the Office of Families and
                                                                              Children.
                          Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 17 of 45 PAGEID #: 980

                                     I This waiver supports a 2‐tiered foster home licensing system.       Ohio Revised Code 5103.0329 permits for
                                     Are their trainings for workers on non‐safety issues and what         training hours to be waived and does not
                                     training topics can be waived? As well as whether there are           specifically exclude any topics from waiver
                                     limits of service to homes that are licensed under this system?       eligibility. Therefore, all training hours and
                                                                                                           training topics are able to be waived for the
                                                                                                           certification of kinship caregivers.
                                                                                                           SACWIS will include functionality that will cause
                                                                                                           these caregivers to be flagged so that they will
                                                                                                           not be available to place foster children who are
                                                                                                           not kin in the home.

Timothy O’Hanlon                     The proposed rule, as written, categorically excludes children        Thank you for taking the time to review this rule
Child Welfare Reform Coalition       placed in “approved” relative homes from participation in             and provide feedback. ODJFS has drafted this
tpohnalon@gmail.com                  Ohio’s Title IV‐E Foster Care Maintenance program. The                rule as authorized by the statute.
                                     proposed rule violates existing federal law in Ohio and places
                                     federal IV‐E funding for foster care in clear jeopardy.


                                     1.       Ohio has the authority to establish a state funded
                                     program to support kinship care. But, in light of the 2017 Sixth
                                     Circuit Appellate Court decision in D.O. v. Glisson, the proposed
                                     rule clearly violates federal law by categorically excluding an
                                     entire category of foster children from receiving payments
                                     through the federal Title IV‐E Foster Care Maintenance
                                     program. The proposed rule, in effect, excludes all children
                                     under the care and responsibility of Ohio’s IV‐E State agency,
                                     placed by public county children service agencies in “approved”
                                     relative homes. The Appellate Court in D.O. v. Glisson explicitly
                                     struck this policy down as a violation of federal law.

                                     2.       D.O v. Glisson was a Kentucky case, but the decision
                                     applies to all states in the federal Sixth Circuit, including Ohio.
                                     The U.S. Supreme Court refused to hear an appeal of D.O.
                                     Glisson and thus the decision became federal law for states in
                                     the federal Sixth Circuit including Ohio. The provisions of D.O.
                                     v. Glisson are federal law in Ohio and the other states in the
                                     Sixth Circuit.

                                     3.      The proposed rule puts federal funding for Ohio’s IV‐E
                                     Foster Care Maintenance program at severe risk. By
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 18 of 45 PAGEID #: 981

           categorically excluding children under the care and
           responsibility of Ohio’s IV‐E State agency, placed in “approved”
           relative homes from receiving Tile IV‐E Foster Care Maintenance
           payments, Ohio is in violation of its IV‐E State Plan, the
           document that sets forth the terms for receiving federal funding
           for foster care under the IV‐E Foster Care Maintenance
           program.

           The Introduction to Ohio’s IV‐E State Plan reads as follows:

           "As a condition of the receipt of Federal funds under title IV‐E of
           the Social Security Act (hereinafter, the Act),the Ohio
           Department of Job and Family Services submits here a plan for
           the programs to provide ,in appropriate cases, foster care and
           adoption assistance, and if the State/Tribal agency elects,
           guardianship assistance, under title IV‐E of the Act and hereby
           agrees to administer the programs in accordance with the
           provisions of this plan, title IV‐E of the Act, and all applicable
           Federal regulations and other official issuances of the
           Department."

           4.      Since the proposed rule flies directly in the face of the
           decision in D.O. v Glisson, the state would have to successfully
           overturn the Appellate Court’s findings and establish that:

           (a)     Kinship caregivers must be licensed foster parents in
           order to receive IV‐E Foster Care Maintenance payments, and

           (b)     Children placed in “approved” relative homes are not
           under the care and responsibility of the IV‐E State agency.

           The Appellate Court in D. O. v Glisson held that there were two
           categories of foster children potentially eligible for IV‐E Foster
           Care Maintenance.

           "The second category," wrote the court, "consists of approved
           foster homes, which typically care for a relative child. Reflecting
           Congress’s preference that children live with family members,
           id. § 671(a)(19), the Act allows states to place children with
           unlicensed relatives. To obtain approval, the home must
                          Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 19 of 45 PAGEID #: 982

                                     “meet[] the standards established for such licensing.” Id. §
                                     672(c). Each state may waive non‐safety standards on a case‐
                                     by‐case basis for children in relative foster family homes. Id. §
                                     671(a)(10)(D). Furthermore, the Act requires states to give
                                     preference to adult relative caregivers only when the relative
                                     caregiver meets the relevant safety standards. Id. § 671(a)(19."

                                     5.        If the State of Ohio fails to overturn the Appellate
                                     Court’s key findings, the proposed rule would establish two
                                     separate and unequal classes of foster children with respect to
                                     eligibility for IV‐E Foster Care Maintenance, clearly a violation of
                                     federal law subject loss of federal funding.

                                     •       The Kinship Support Program would provide per diem
                                     payments of $10.20 (Approximately $310.00 per month to
                                     children in relative homes for a maximum of 15 months on the
                                     condition that the caregiver work toward becoming a certified
                                     foster parent per month There is no indication that payments
                                     would reflect the child’s age or level of care.

                                     •        Children in licensed foster homes receive foster care
                                     maintenance payments for the duration of their stay in foster
                                     homes. The most recent report on foster care rates submitted
                                     to the Ohio Department of Job and Family Services by individual
                                     county agencies, indicates that the minimum foster care
                                     maintenance payment rate is higher than $10.20 per diem in all
                                     reporting counties. (See FCASPL 337, 2018). All Ohio Counties
                                     have specialized “difficulty of care” foster care payment rates
                                     based upon the individual child’s level of care. Ohio
                                     Administrative Code Rule 5101:2‐47‐18 identifies three
                                     “difficulty of care” categories; special, exceptional and
                                     intensive. Children with extraordinary levels of care might
                                     receive foster care payments of $40, $50, $60 per day or higher.

Andrea Hall‐Miller                                                                                          Thank you for taking the time to review this rule
Lorain County Children Services                                                                             and provide feedback.
andreahall@childrenservices.org
                                     Section A‐ Lorain County currently has a stipend program to            KSP will be implemented the same way across all
                                     assist kinship caregivers meet the financial needs of caring for       counties. It will be at the discretion of the local
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 20 of 45 PAGEID #: 983

           children that were placed in their care. How will the KSP             PCSA who has a local program to determine how
           program affect the agency program?                                    they will proceed with their program.


           Section B‐ How does the KSP apply to ICPC cases? Will KSP             KSP will be paid to eligible kinship caregivers out
           payments be made retroactively?                                       of state when the PCSA or Title IV‐E agency has
                                                                                 custody of the child.

           Section C‐ Children in temporary custody of kinship caregivers        The KSP rule has been written in accordance
           with the PCSA holding protective supervision through juvenile         with Ohio Revised Code statute which requires
           court should be considered for KSP to include all kinship             the child to be in the custody of the PCSA or Title
           caregivers that are in need of support and assistance. Lorain         IV‐E Agency.
           County has a long history of holding PS while the kinship
           caregiver becomes the temporary custodian. This allows for the
           kinship caregiver to make decisions on behalf of the children
           they are caring for while the agency works with the removal
           parents on completing their case plan. This practice is the least
           restrictive for children while ensuring safety and well‐being.
           These caregivers should be part of the group of included
           caregivers.

           Section D‐ Are kinship providers still eligible for the KPI money     A kinship caregiver who meets the requirements
           after granted legal custody?                                          of the Kinship Permanency Incentive Program
                                                                                 will be eligible for that program. The receipt of
                                                                                 KSP will have no bearing on KPIP eligibility.

           Is the 9‐month time frame for receiving the KSP payment               The timeframes for receipt of KSP prescribed by
           limited with the thought that the kinship caregiver will be           Ohio Revised Code are in place to allow for
           working on getting their foster care license and then will receive    kinship caregivers to proceed through the foster
           the regular foster care per diem. COVID has caused delays with        care certification process.
           parts of the home study process such as fingerprinting and
           getting those results. Has the pandemic been taken into               Future opportunities for workforce assistance
           consideration? Completing foster care home studies will extend        will be forthcoming from our office regarding
           our home study assessors beyond a reasonable workload.                assessor resources
           Section H‐ Licensing kinship caregivers will delay permanency
           for children. It will be an additional expense to agencies to train
           staff for these extensive home studies. There will be additional
           training session to staff and kinship caregivers. It will require
           extra staff to complete home studies and oversight to the
           kinship placement. Will there be new funds appropriated for
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 21 of 45 PAGEID #: 984

           covering necessary additional costs for counties to complete
           home studies and license kinship caregivers as foster
           caregivers?

           If kinship caregivers become licensed, can they become foster         Kinship caregivers who have approved non‐
           parents for other children for the PCSA and will it require           safety waivers for foster care certification will
           additional training and another home study?                           only be able to provide foster care placement for
                                                                                 kin children. If the caregiver becomes a certified
                                                                                 foster caregiver without the approval non‐safety
                                                                                 waivers, then the caregiver can provide foster
                                                                                 care to children who are not kin.

           GENERAL COMMENTS
           •Delay the implementation of KSP rule for a period of 90 days         The Executive Order issued by the Governor
           to allow agencies to draft policies, procedures and consider          DeWine on December 30, 2020 requires that the
           budget implications.                                                  KSP is implemented by June 2021 and is
                                                                                 retroactive to December 29, 2020.

           •We are concerned that there is no “exit plan” for kinship            The Office of Families and Children is exploring
           caregivers under the design of this new program. Once the child       long‐term solutions for children placed with
           leaves PCSA custody, financial support decreases. This likely will    kinship caregivers in agency custody.
           impact length of stay in custody and permanency. Will PCSAs be
           penalized when failing to meet CFSR measures with these
           cases?

           •This program represents new costs for both the state and the         Future opportunities for workforce assistance
           PCSAs and Title IV‐E agencies. It is critical that new funds be       will be forthcoming from our office regarding
           appropriated for covering these new costs for both state and          assessor resources
           counties in the 2022‐2023 budget and beyond. What is included
           in the county estimated costs? Does it also account for the
           impact this new program will have on the children service
           workforce crisis issue (i.e, more staff will be needed)?

           •If a kinship caregiver does not complete the KSP to become a         Kinship caregivers who do not become certified
           certified foster parent, but that child remains in the kinship        foster parents will receive the full amount of the
           caregiver’s care and is still in custody of a PCSA, will there be a   KSP in accordance with the timeframes
           formal process for the kinship caregiver to waive any remaining       prescribed in the statute and in the rule.
           KSP payments and waive becoming a certified foster parent?
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 22 of 45 PAGEID #: 985

           • If your county is already providing a stipend to kinship           It will be at the discretion of the local PCSA who
           caregivers, there may be a need to ask if such a payment should      has a local program to determine how they will
           end or be modified when this program becomes effective.              proceed with their program.

           •Section (A). The rule refers to ORC 5101.885 which defines the      OWF is funded by TANF and is subject to
           payment as “ten dollars and twenty cents per child, per day, to      federally defined eligibility requirements. The
           the extent funds are available.” This is equivalent to the current   funding for KSP allows for more flexibility in
           OWF‐child only payment for a single child. We are concerned          providing payments to eligible kinship
           that the Kinship Support Program as designed could result in         caregivers. The KSP rule has been written in
           more children entering custody so their kinship caregivers can       accordance with Ohio Revised Code.
           access these payments. To mitigate this, the OWF child‐only
           payment could be adjusted to be the same amount for each
           additional child in all kinship placements, reducing the
           need/incentive for kids to come into custody so their kin
           caregiver can receive this level of support. We understand this
           would need to be GRF for fictive kin who do not hold custody or
           guardianship.

           • Section (C). We read this section to allow for kinship support     Payment timeframes are specific to the kinship
           payments over multiple placement episodes. For example, if a         caregiver. A kinship caregiver will not be able to
           child re‐enters PCSA custody and is re‐placed with the eligible      receive payments for multiple custody episodes.
           kinship caregiver or is placed with a different eligible kinship     However, a new kinship caregiver will be eligible
           caregiver. Please confirm this is correct.                           to receive KSP for the child.

           •Section (F). We request that ODJFS produce a brief, family‐         ODJFS is developing technical assistance
           friendly summary of the KSP that PCSAs and Title IV‐E agencies       documents to include frequently asked
           can use to fulfill their responsibility to provide kinship           questions and a website article that can be
           caregivers with information about the KSP.                           shared with kinship caregivers.

           •Section (I). It will be important that foster caregivers who        SACWIS will include functionality that will cause
           received a waiver as part of their certification process be          these caregivers to be flagged so that they will
           identified within SACWIS as having been approved or licensed         not be available to place foster children who are
           as a foster caregiver with a waiver. This information is             not kin in the home.
           important so other PCSAs and Title IV‐E agencies are informed
           and aware of any limitations/restrictions associated with that
           certified foster caregiver.
                          Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 23 of 45 PAGEID #: 986


Susan Walther                                                                                            Thank you for taking the time to review this rule
Warren County Children Services                                                                          and provide feedback.
susan.walther@jfs.ohio.gov
                                     It would be helpful in providing long term support for kinship to   OWF is funded by TANF and is subject to
                                     increase the OWF payments that are received when kinship            federally defined eligibility requirements. The
                                     apply for more than one child. OWF guidelines should be             funding for KSP allows for more flexibility in
                                     reviewed to allow kinship providers continued financial support     providing payments to eligible kinship
                                     beyond the KSP at the same rate as the KSP. The likelihood of       caregivers. The KSP rule has been written in
                                     kinship becoming licensed is slim and not a solution to maintain    accordance with Ohio Revised Code.
                                     children in the kinship placement.

                                      KSP provides funding to kinship beyond what OWF offers but         Section 5101.884 of the Ohio Revised Code,
                                     the child would have to be placed in children services custody      signed into law on December 29, 2020, requires
                                     to receive KSP. This will create an increase of children coming     that a child be in the custody of the PCSA or Title
                                     into the PSCA's care in order for kinship to receive KSP.           IV‐E Agency for the kinship caregiver to receive
                                                                                                         KSP payments. The Office of Families and
                                                                                                         Children is exploring long‐term solutions for
                                                                                                         children placed with kinship caregivers in agency
                                                                                                         custody. Technical assistance will be provided to
                                                                                                         agencies to assist with program implementation.




Barbara Turpin                                                                                           Thank you for taking the time to review this rule
Ohio Grandparent Kinship Coalition                                                                       and provide feedback.
angel_51350@yahoo.com
                                     1. Why the time limited requirements here? What happens             The KSP rule has been written in accordance
                                        after 6‐9 months for families that do not choose to get          with Ohio Revised Code statute which requires
                                        licensed or can't meet licensing requirements?                   the payments to be time‐limited. The intention
                                                                                                         of this program is to ensure that kinship
                                                                                                         caregivers who are not certified foster caregivers
                                                                                                         will receive payments to support the placement
                                                                                                         of the kinship child into their home. The time
                                                                                                         frame that they are able to receive KSP
                                                                                                         payments will allow for them to pursue foster
                                                                                                         care certification so that they can receive foster
                                                                                                         care per diem following the KSP payments. A
                                                                                                         kinship caregiver may be able to receive child‐
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 24 of 45 PAGEID #: 987

                                                                             only OWF after KSP payments end if the
                                                                             eligibility requirements for that program are
                                                                             met.


           2. Will any supports be put in place to help families to meet     The Ohio Revised Code statute governing this
              licensure requirements?                                        rule provides for kinship caregivers to request
                                                                             non‐safety waivers, including training hours and
                                                                             topic requirements, which will reduce some of
                                                                             the barriers to kinship caregivers becoming
                                                                             certified foster caregivers.

           3. Will training be provided to local agency workers on how to    The submission of requests for non‐safety
              request waivers of non‐safety licensing standards or           waivers is a practice within SACWIS that agencies
              training requirements for kin? Is this a well understood and   should be familiar with. Technical assistance will
              easily accessible process? Are families informed they can      be provided as needed. Agencies should work
              waive these requirements?                                      with kinship caregivers as needed to determine
                                                                             when non‐safety waiver requests are necessary
                                                                             and appropriate.

           4. What about children with higher needs? Will there be any       Ohio Revised Code does not provide for
              consideration of providing additional payments or services     additional KSP amounts for children who have
              for these children?                                            special needs.


           5. Will kin have access to any additional services or supports    The KSP rule has been written in accordance
              beyond the $10.20 per diem?                                    with Ohio Revised Code statute, which is limited
                                                                             to KSP payments. Kinship caregivers are
                                                                             encouraged to work with the Ohio Kinship and
                                                                             Adoption Navigator (OhioKAN) program to
                                                                             determine what additional resources are
                                                                             available and accessible for kinship families.


           6. Has there been any consideration of families who may           Kinship caregivers will have the option to be
              choose not to get licensed or certified? For the thousands     certified as foster caregivers. They will not be
              of existing approved kin, what if they do not want to be       required to be certified. However, the only way
              certified / licensed?                                          they will receive foster care per diem payments
                                                                             for the child after KSP ends is if they choose to
                                                                             become certified.
                          Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 25 of 45 PAGEID #: 988


                                     7. Are children in foster care ever placed with non kin before    No. In accordance with rule 5101:2‐42‐05 of the
                                        full licensure is completed? If so, are there any payments     Administrative Code, a PCSA or PCPA shall only
                                        provided for such non‐kin foster parents prior to licensure?   place children in the home of an approved
                                        What are those payments?                                       relative or non‐relative (pursuant to rule 5101:2‐
                                                                                                       42‐18) or in a substitute care setting that is
                                                                                                       licensed, certified, or approved by the agency of
                                                                                                       the state having responsibility for licensing,
                                                                                                       certifying, or approving facilities of the type in
                                                                                                       which the child is placed.


                                     8. This new program is not described as a foster care             KSP payments will be funded entirely through
                                        maintenance program nor have we seen anything in the           state GRF, not from IV‐E or other federal funds.
                                        materials to indicate that there’s any intent or plan to       If the kinship caregiver becomes a certified
                                        revise the State Plan to have it approved as such, is that     foster parent, the child’s placement would
                                        correct? Can the state clarify whether they are planning to    change to a foster care placement and thus their
                                        seek federal IV‐E foster care maintenance reimbursements       IV‐E eligibility would be considered in foster care
                                        for these payments to kin which will also require a IV‐E       maintenance determinations.
                                        eligibility determination for the child.

                                     9. If the KSP payments are not FCM payments, why are they         The Office of Family Assistance has clarified for
                                        excluded from receipt of OWF child only payments in            the Office of Families and Children that a kinship
                                        addition to KSP, based on rule 5101:1‐23‐10?                   caregiver who receives KSP will not be eligible
                                                                                                       for child‐only OWF for that same child. Cash
                                                                                                       assistance rules are expected to be updated to
                                                                                                       clarify a kinship caregiver’s eligibility for child‐
                                                                                                       only OWF when the caregiver is receiving KSP.


                                     10. The rule does not specify if the kinship home must be         Language will be added to the rule to clarify that
                                         approved by the PCSA prior to placement and licensure.        the placement must be approved pursuant to
                                                                                                       rule 5101:2‐42‐18.

                                     11. Is the KSP program intended to address the implementation     The KSP rule has been written in accordance
                                         of the requirements of the Glisson decision to pay approved   with Ohio Revised Code statute that was signed
                                         kinship caregivers with children placed by the PCSA           and effective December 29, 2020.
                                         payments equal to non‐relative licensed foster parents?
Amy Davidson                         On behalf of Summit County Children Services:                     Thank you for taking the time to review this rule
Summit County Children Services                                                                        and providing feedback.
                       Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 26 of 45 PAGEID #: 989

amy.davidson@summitkids.org
                                  •Some of our caregivers will choose not to become licensed for      A kinship caregiver may be able to receive child‐
                                  a variety of reasons. Are they eligible for OWF payments after      only OWF after KSP payments end if the
                                  receiving KSP payments, if the child is still placed in the home?   eligibility requirements for that program are
                                                                                                      met.

                                  •Does this at all impact OWF payments to caregivers who opt to      The KSP rule has been written in accordance
                                  take ETC/TC of a child while a reunification plan is in place?      with Ohio Revised Code statute which requires
                                                                                                      the child to be in the custody of the PCSA or Title
                                  •Will OWF still exist for caregivers who are granted Legal          IV‐E Agency. If a caregiver obtains temporary or
                                  Custody?                                                            legal custody or guardianship of the child, they
                                                                                                      will not be eligible for KSP and can apply for
                                                                                                      child‐only OWF payments for that child.

                                  •Are there any plans to adjust OWF to align with KSP, since KSP     OWF is funded by TANF and is subject to
                                  provides the same amount for each child placed and OWF              federally defined eligibility requirements. The
                                  amounts decrease for child 2, then 3, etc. The concern is this is   funding for KSP allows for more flexibility in
                                  a disincentive for relatives to assume temporary custody (OWF)      providing payments to eligible kinship
                                  and will increase agency custody numbers.                           caregivers. The KSP rule has been written in
                                                                                                      accordance with Ohio Revised Code.


                                  •FCL #003 states under Eligibility that “Kinship caregivers
                                  eligible to receive payments are those who have placement of a
                                  kin child who is in the custody of a PCSA or under the care and
                                  placement of a Title IV‐E agency with a subgrant agreement in
                                  place.”
                                  Will the PCSA need to enter into Subgrant Agreements with           No, this language is specific to Title IV‐E Courts.
                                  Kinship caregivers?
                                  If yes, will ODJFS be providing a template for such an
                                  agreement?
                                  If yes, why? This appears to be an either/or situation with OWF
                                  and no subgrant agreement is required with OWF.
                                  Does ODJFS recognize that requiring a Subgrant Agreement
                                  places an administrative burden on the local agency because of
                                  Subgrantee monitoring?

                                  •Why is Kinship Support limited to either 6 or 9 months             The KSP rule has been written in accordance
                                  depending on placement date? Some kinship placements last           with Ohio Revised Code statute which requires
                                  much longer than 9 months.                                          the payments to be time‐limited. The intention
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 27 of 45 PAGEID #: 990

                                                                               of this program is to ensure that kinship
                                                                               caregivers who are not certified foster caregivers
                                                                               will receive payments to support the placement
                                                                               of the kinship child into their home. The time
                                                                               frame that they are able to receive KSP
                                                                               payments will allow for them to pursue foster
                                                                               care certification so that they can receive foster
                                                                               care per diem following the KSP payments.

           •What happens if the placement terminates and then resumes          Payment timeframes are specific to the kinship
           in the near future? Does the eligibility period reset? If not, is   caregiver. A kinship caregiver will not be able to
           there a time frame where it does reset, ie, after 2 years?          receive payments for multiple custody episodes.


           •Does KSP count as household income, thus effecting the             The Office of Family Assistance has clarified that
           families eligibility for other OWF benefits and Title XX daycare?   KSP payments will not be included in the income
                                                                               calculation for eligibility determination of
                                                                               publicly funded child care.

           •What happens if it takes longer than 6 months for the              The KSP rule has been written in accordance
           caregiver to be licensed?                                           with Ohio Revised Code statute which requires
                                                                               the payments to be time‐limited. KSP payments
                                                                               will end according to the conditions specified in
                                                                               the rule.

           •Our agency contracts out our foster home licensing. Are there      Future opportunities for workforce assistance
           any plans for additional financial assistance to PCSAs for this     will be forthcoming from our office regarding
           extra financial burden?                                             assessor resources.

           •Is KSP considered a child only benefit? If not why?                The KSP payments are not the same as the TANF
                                                                               funded child‐only OWF benefits.

           •If they are getting OWF payments now, how will that effect         ODJFS is taking these concerns into
           retro‐RSP payments for the first half of 2021?                      consideration as KSP is implemented and will
                                                                               make every effort to mitigate any financial
                                                                               burden a kinship caregiver may face through no
                                                                               fault of their own.

           •How will you gather all the information for the RSP payments?      When the PCSA enters in the child’s placement
           Will there be direct SACWIS access? What                            information, including the date of placement and
                           Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 28 of 45 PAGEID #: 991

                                      expectations/assistance, if any, will be required from the         kinship placement type, the KSP payments will
                                      PCSAs? Will any additional paperwork be required of the PCSA?      be initiated. Entry of this information into
                                                                                                         SACWIS is not a new requirement for the PCSA.
                                                                                                         SACWIS webinars and technical assistance will
                                                                                                         be provided.


                                      •Can a caregiver choose to get OWF instead of RSP payments         Pursuant to the executive order, ODJFS must
                                      the initial 6 months of placement?                                 make these payments to eligible kinship
                                                                                                         caregivers and there is no application process or
                                                                                                         avenue to deny the payment. The caregiver is
                                                                                                         able to receive OWF funds again once the KSP
                                                                                                         payments end. Further technical assistance
                                                                                                         regarding this is being developed.


Ryann Levering‐White                  Comments to 5101:2‐42‐18.2
Ohio CSEA Directors' Association
(OCDA)                                OCDA is a membership organization of county child support          Thank you for taking the time to review this rule
ryann@ocda.us                         enforcement agencies. We regularly administer cases referred       and provide feedback. The Kinship Support
                                      to us by PCSAs, as well as IV‐A agencies. We also administer       Program will not impact the current interface
                                      cases between never married parents, divorced parents, and         between SACWIS and SETS.
                                      caretakers. As such, we have many questions regarding the
                                      Kinship Support Program and its intersection with child support.
                                      We would ask to be included in any further discussions on the
                                      rule going forward to address child support‐related issues.

                                      Generally speaking, it appears that the payments made to
                                      kinship caregivers under this rule are not considered a benefit
                                      and there is no eligibility requirement. As such, we believe
                                      these payments would be deemed income by the IRS and
                                      considered as income under RC 3119.01(C)(12). Can you please
                                      verify? In the child support world, this means that this income
                                      can be used to set a child support order or modify a child
                                      support order if the kinship caregiver has a separate child
                                      support case (for another child/ren).

                                      In addition, if these payments are considered income, what         Kinship Support Payments (KSP) income will be
                                      affect does this have on their ability to qualify for other        treated like foster care income for SNAP
                                      assistance, such as SNAP or child care? In addition, if this is    purposes‐ meaning, if the SNAP assistance group
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 29 of 45 PAGEID #: 992

           income and ODJFS is considered the payor under RC3121.03,           chooses to include the child in the assistance for
           then this money is attachable via an income withholding order.      whom KSP is being received, then the income for
           Can you confirm?                                                    the child (KSP payments) would be countable as
                                                                               well. If the assistance group chooses not to
           When CSEAs receive a referral as a result of a child going into     include the child in the assistance group for
           the custody of a PCSA many CSEAs will seek redirection of the       whom KSP is being received, then the KSP
           current child support order. For children in the custody of PCSA    income is excluded. The SNAP rules have been
           these payments are sent to the PCSA. In some other instances,       updated for these changes and are in clearance
           the payments may be redirected to the caregiver. What affect        from January 11th through January 24th.
           does the kinship support payment have on the child support
           order? Will CSEAs redirect to the PCSAs or is there a scenario      The Office of Family Assistance has clarified that
           where the kinship caregiver would be receiving kinship support      KSP payments will not be included in the income
           payments AND child support?                                         calculation for eligibility determination of
                                                                               publicly funded child care.


           Specific comments:

           Under (B), why are legal guardians and legal custodians             The ORC definition of kinship caregiver cited in
           included? If they have legal custody of the child wouldn’t that     this rule specifically includes individuals who
           make the kinship support issue moot?                                have legal custody or guardianship of a child.
                                                                               However, paragraph (C)(1) identifies that the
                                                                               child must be in the temporary or permanent
                                                                               custody of the PCSA or Title IV‐E agency.


           Under (C)(1) should PPLA and Interim Temp Custody also be           The KSP rule has been written in accordance
           included? What about cases of court‐ordered protective              with Ohio Revised Code statute which requires
           supervision?                                                        the child to be in the custody of the PCSA or Title
                                                                               IV‐E Agency. PPLA is a legal custody status and is
                                                                               covered under the term “legal custody”. Court
                                                                               ordered supervision cases do not meet the
                                                                               statutory requirement.

           Under (D), what happens to a child support order at the end of      Further technical assistance is being developed
           the nine or six month period if the kinship caregiver does not      regarding this concern.
           achieve foster care certification? If CSEA has redirected support
           to the PCSA, does this child support then get redirected from
           the PCSA to the kinship provider directly?
                          Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 30 of 45 PAGEID #: 993

                                     Under (D) how are these payments funded?                           KSP payments will be funded entirely through
                                                                                                        state GRF

                                     Under (D) can these payments occur over multiple placements?       Payment timeframes are specific to the kinship
                                     Does the clock “start over” if the child is placed with a          caregiver. A kinship caregiver will not be able to
                                     successive caregiver? What happens if the child returns to the     receive payments for multiple custody episodes.
                                     original kinship caregiver?                                        However, a new kinship caregiver will be eligible
                                                                                                        to receive KSP for the child.

                                     Finally, we agree with the comments by Jeff Felton and Traci
                                     Berry, as well as the concerns raised about the payments by
                                     Melanie Allen, and the overarching issues raised by Mary
                                     Wachtel.

                                     Thank you for the opportunity to comment.

Leaders of the BREAD Organization    Members of the BREAD Organization's Families First and             Thank you for taking the time to review this rule
breadcolumbus@gmail.com              Housing Now Committee are deeply concerned about how               and provide feedback.
                                     legislation such as this will impact kinship caregivers. We join
                                     the voices of coalition partners across the state. We know that
                                     many Franklin County families need this support and want to
                                     see Ohio comply with DO v. Glisson. We have several questions
                                     including:

                                     1. Why the time limited requirements here? What happens            The KSP rule has been written in accordance
                                     after 6‐9 months for families that do not choose to get licensed   with Ohio Revised Code statute which requires
                                     or can't meet licensing requirements?                              the payments to be time‐limited. The intention
                                                                                                        of this program is to ensure that kinship
                                                                                                        caregivers who are not certified foster caregivers
                                                                                                        will receive payments to support the placement
                                                                                                        of the kinship child into their home. The time
                                                                                                        frame that they are able to receive KSP
                                                                                                        payments will allow for them to pursue foster
                                                                                                        care certification so that they can receive foster
                                                                                                        care per diem following the KSP payments.
                                                                                                        Kinship caregivers are not required to obtain
                                                                                                        certification. A kinship caregiver may be able to
                                                                                                        receive child‐only OWF after KSP payments end
                                                                                                        if the eligibility requirements for that program
                                                                                                        are met.
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 31 of 45 PAGEID #: 994


           2. Will any supports be put in place to help families to meet       The Ohio Revised Code statute governing this
           licensure requirements?                                             rule provides for kinship caregivers to request
                                                                               non‐safety waivers, including training hours and
                                                                               topic requirements, which will reduce some of
                                                                               the barriers to kinship caregivers becoming
                                                                               certified foster caregivers.

           3. Will training be provided to local agency workers on how to      The submission of requests for non‐safety
           request waivers of non‐safety licensing standards or training       waivers is a practice within SACWIS that agencies
           requirements for kin? Is this a well understood and easily          should be familiar with. Technical assistance will
           accessible process? Are families informed they can waive these      be provided as needed. Agencies should work
           requirements?                                                       with kinship caregivers as needed to determine
                                                                               when non‐safety waiver requests are necessary
                                                                               and appropriate.

           4. What about children with higher needs? Will there be any         Ohio Revised Code does not provide for
           consideration of providing additional payments or services for      additional KSP amounts for children who have
           these children?                                                     special needs. Kinship caregivers are encouraged
                                                                               to work with the Ohio Kinship and Adoption
                                                                               Navigator (OhioKAN) program to determine
                                                                               what additional resources are available and
                                                                               accessible for kinship families.


           5. Has there been any consideration of families who may             Kinship caregivers will have the option to be
           choose not to get licensed or certified? For the thousands of       certified as foster caregivers. They will not be
           existing approved kin, what if they do not want to be certified /   required to be certified. However, the only way
           licensed ?                                                          they will receive foster care per diem payments
                                                                               for the child after KSP ends is if they choose to
                                                                               become certified.

           6. Are children in foster care ever placed with non kin before      No. In accordance with rule 5101:2‐42‐05 of the
           full licensure is completed? If so, are there any payments          Administrative Code, a PCSA or PCPA shall only
           provided for such non‐kin foster parents prior to licensure?        place children in the home of an approved
           What are those payments?                                            relative or non‐relative (pursuant to rule 5101:2‐
                                                                               42‐18) or in a substitute care setting that is
                                                                               licensed, certified, or approved by the agency of
                                                                               the state having responsibility for licensing,
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 32 of 45 PAGEID #: 995

                                                                                 certifying, or approving facilities of the type in
                                                                                 which the child is placed.
           Additionally, here are other comments in reference to sections
           of the legislation:

           A. Why must funds need to be appropriated in each budget year The KSP rule was written in accordance with
           for this plan? We hope it does not have the high              Ohio Revised Code.
           administrative/staff costs and limitations of other programs
           designed to assist kinship families: OWF, OhioKAN, 30 days to
           Family, KPIP, PRTs, KCP, and Subsidized child care program or
           that it produces a true Kinship Support Program that gets
           resources directly to families vs. building more staff costs.

           D: Include the dates rather than the 9 month, 6 month language        The appropriate dates will be added to rule
           from the legislation. It appears that this means that after           language in paragraph (D) to clarify the
           September, a kinship family will have 6 months of this limited        timeframes.
           income to decide to be a foster parent while the child is in
           custody or apply for OWF. Is this accurate? It is very difficult to
           figure out with this language.


           E.1. This legislation is pushing the kinship care provider toward     The PCSA should communicate to kinship
           foster care licensure. Will families know clearly that this is        families the parameters of the KSP program as
           limited to time of CSB holding custody with reunification as the      well as the benefits of foster care certification
           goal? Will information on adoption subsidies be communicated          and adoption subsidies.
           clearly to workers and families? Does this then expose these
           families to the judgmental allegation system of foster care vs.
           the alternative care response for primary families?


           F. Will any support other than the $10.20 be included in the          The KSP rule has been written in accordance
           KSP? If that is a county‐by‐county decision, that will vary a lot     with Ohio Revised Code statute, which is limited
           around the state.                                                     to KSP payments. Kinship caregivers are
                                                                                 encouraged to work with the Ohio Kinship and
                                                                                 Adoption Navigator (OhioKAN) program to
                                                                                 determine what additional resources are
                                                                                 available and accessible for kinship families.
                         Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 33 of 45 PAGEID #: 996

                                    I. This waiver seems to support a 2‐tiered foster home licensing      ODJFS will provide technical assistance to
                                    system. Are their standards and training for workers on what          agencies as needed. In accordance with Ohio
                                    are non‐safety issues and what training topics can be waived?         Revised Code, all training hours and topics are
                                                                                                          waivable.
Will Petrik                         Thank you for the opportunity to provide comments on the              Thank you for reviewing the rule and providing
Policy Matters Ohio                 rules for the new Kinship Support Program.                            your feedback.
wpetrik@policymattersohio.org
                                    The new Kinship Support Program does not comply with D.O. v.
                                    Glisson and continues a two‐tiered system where approved
                                    relative caregivers get one thing (generally less financial support
                                    and that support is time limited) and licensed foster caregivers
                                    receive another.

                                    A. The amendment also says that the Ohio Department of Job &          The KSP rule has been written in accordance
                                    Family Services shall coordinate and administer the program “to       with Ohio Revised Code statute that was signed
                                    the extent funds are appropriated and allocated for this              and effective December 29, 2020.
                                    purpose.” We are concerned that this sets up an unfunded
                                    program, and that the payments to kinship caregivers are
                                    contingent on whether state lawmakers actually allocate money
                                    for this purpose in the state budget.

                                    D. The time limits included in the rule are confusing. We             The appropriate dates will be added to rule
                                    understand an approved kinship caregiver can receive per diem         language in paragraph (D) to clarify the
                                    payments through the Kinship Support Program for up to 9              timeframes.
                                    months from the effective date (12.29.2020 through
                                    9.29.2020). If someone becomes an approved kinship caregiver
                                    on 9.30.2021, he or she can access the Kinship Support
                                    Payments for up to 6 months. We recommend including specific
                                    dates, so the rules are easier to understand and administer.

                                    In addition to these concerns, we have several outstanding
                                    questions:

                                    • What happens after the 6‐9 months for families who can’t            The KSP rule has been written in accordance
                                    meet the licensing requirements?                                      with Ohio Revised Code statute which requires
                                    • Some kinship caregivers may choose not to get licensed. Has         the payments to be time‐limited. The intention
                                    ODJFS considered how to adequately support these kinship              of this program is to ensure that kinship
                                    families?                                                             caregivers who are not certified foster caregivers
                                                                                                          will receive payments to support the placement
                                                                                                          of the kinship child into their home. The time
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 34 of 45 PAGEID #: 997

                                                                          frame that they are able to receive KSP
                                                                          payments will allow for them to pursue foster
                                                                          care certification so that they can receive foster
                                                                          care per diem following the KSP payments.
                                                                          Kinship caregivers are not required to obtain
                                                                          certification. A kinship caregiver may be able to
                                                                          receive child‐only OWF after KSP payments end
                                                                          if the eligibility requirements for that program
                                                                          are met. Kinship caregivers are encouraged to
                                                                          work with the Ohio Kinship and Adoption
                                                                          Navigator (OhioKAN) program to determine
                                                                          what additional resources are available and
                                                                          accessible for kinship families.

           • Will any supports be put in place to help families meet      The Ohio Revised Code statute governing this
           licensure requirements?                                        rule provides for kinship caregivers to request
                                                                          non‐safety waivers, including training hours and
                                                                          topic requirements, which will reduce some of
                                                                          the barriers to kinship caregivers becoming
                                                                          certified foster caregivers.

           • Will training be provided to local public children service   The submission of requests for non‐safety
           agency caseworkers on how to request waivers to make it        waivers is a practice within SACWIS that agencies
           easier for kin to get licensed?                                should be familiar with. Technical assistance will
                                                                          be provided as needed. Agencies should work
                                                                          with kinship caregivers as needed to determine
                                                                          when non‐safety waiver requests are necessary
                                                                          and appropriate.

           • Will children with higher needs who are placed with kin      Ohio Revised Code does not provide for
           receive additional financial support or services?              additional KSP amounts for children who have
                                                                          special needs. Kinship caregivers are encouraged
                                                                          to work with the Ohio Kinship and Adoption
                                                                          Navigator (OhioKAN) program to determine
                                                                          what additional resources are available and
                                                                          accessible for kinship families.


           When children are removed from their home and parents, they
           need love, support, and stability to get through a traumatic
                              Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 35 of 45 PAGEID #: 998

                                         time in their life. When a relative or family friend steps up to
                                         care for a child, they deserve the same support as children who
                                         are placed in non‐relative foster care.

                                         While the Kinship Support Program is a step, it doesn’t provide
                                         financial support based on the needs of the child and kinship
                                         families, and it doesn’t clearly establish a structure to educate
                                         and provide support for kinship families. Instead, it provides
                                         minimal financial support and pushes kinship families to
                                         become licensed when kinship caregivers may not want to do
                                         so.

                                         State lawmakers must take action to make sure Ohio complies
                                         with D.O. v. Glisson, which is federal law. Children placed with
                                         approved kinship caregivers have a right to the same level of
                                         state support as children placed with foster parents. The state
                                         of Ohio also needs to make sure kinship caregivers understand
                                         their options and the resources available to them.
Theresa B Ellison Assistant Director     We support and agree with comments submitted by Ryann               Thank you for reviewing this rule and providing
Clermont County CSEA                     Levering‐White on behalf of OCDA and Traci Berry on behalf of       feedback.
Theresa.Ellison@jfs.ohio.gov             Tuscarawas County CSEA with respect to the effect of Kinship
                                         Support payments on child support and CSEAs.

Jennifer Tultz                           I AGREE with the comments submitted by Ryann Levering‐              Thank you for reviewing this rule and providing
Summit County CSEA                       White on behalf of OCDA and Traci Berry on behalf of                feedback.
jennifer.tultz@jfs.ohio.gov              Tuscarawas County CSEA.

Stephanie Kowal                          B(4) & B(5) ‐ if kin are considered the legal guardians or legal    Thank you for taking the time to review this rule
Ottawa County Department of Job and      custodians, then the agency does not have custody.                  and provide feedback.
Family Services
stephanie.kowal@jfs.ohio.gov             If the children are removed from the custody of legal guardians     While the ORC definition of kinship caregiver
                                         or custodians, then the agency would have found it                  includes individuals who have legal custody or
                                         inappropriate to keep the child with that particular kin, so they   guardianship of a child, paragraph (C)(1)
                                         would not be the placement kin. Additionally, if we removed         identifies that the child must be in the
                                         from the kin (legal guardian/ custodian) then work                  temporary or permanent custody of the PCSA or
                                         reunification, they should be treated like parents in that we       Title IV‐E agency.
                                         would not be subsidizing their placement with Kinship Caregiver
                                         Payments or ongoing foster care payments.

                                         D Eligible kinship caregivers
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 36 of 45 PAGEID #: 999

           If a child leaves kinship placement/home and returns to that           Technical assistance regarding this is being
           kinship home while in agency custody, does the eligibility period      developed.
           restart? If the agency reunifies or does trial reunification visits,
           does the Kinship Support Program continue to make payments
           when the child is not in the kinship home?

           Can kinship providers opt out of the program if they prefer OWF        Pursuant to the executive order, ODJFS must
           child only assistance?                                                 make these payments to eligible kinship
                                                                                  caregivers and there is no application process or
                                                                                  avenue to deny the payment. The caregiver is
                                                                                  able to receive OWF funds again once the KSP
                                                                                  payments end. Further technical assistance
                                                                                  regarding this is being developed.

           Does kin have to be pursing foster care licensing to be eligible       The kinship caregiver is not required to pursue
           for Kinship Caregiver Payments? If so, how will that be verified?      foster care certification. KSP payments will be
           What if, later, additional kin are placed in the home, does the        made to an eligible kinship caregiver for each
           Kinship Caregiver Payment eligibility period restart with each         kinship child placed in the home on or after
           new kinship placement, assuming the household has not                  December 29, 2020, regardless of when the child
           already obtained foster care license? If there is no break in time     is placed. Once a kinship caregiver obtains
           when kin children are placed in their home? If there is a break        certification, all KSP payments will end and the
           in time between when kin children are placed in their home?            caregiver is to receive foster care per diem
                                                                                  payments for the children in the home.

           For current child only OWF cases, where no foster care/ custody        The KSP rule has been written in accordance
           has been established, what analysis has been done to                   with Ohio Revised Code statute that was signed
           determine the potential of new intakes/ orders from the courts         and effective December 29, 2020.
           to create custody cases so that a provider would be eligible for
           Kinship Caregiver Payments? Are impact estimates based on
           current children in custody? Does that include the number of
           counties whose courts place the children into the temporary
           custody of the kinship placement member, but retain protective
           supervision? Most expect that practice to change to those
           children coming into agency custody in order to provide this
           benefit to those kin placements.

           Original language for the Bill included a per diem amount per          This language is included in Ohio Revised Code
           day. Is that spelled out in ORC and have to be adjusted through        section 5101.885
           changes to the law? Or should that be spelled out in the OAC,
           like the Kinship Permanency Incentive Program is?
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 37 of 45 PAGEID #: 1000


            What impact will this program have on Kinship Permanency             KSP will have no impact on the Kinship
            Incentive Program (KPIP)?                                            Permanency Incentive Program.

            (G) 13 The PCSA or Title IV‐E agency is to enter the necessary
            data.
            Will an interface between SACWIS and Ohio Benefits be created        An interface will be developed so that SACWIS
            so OWF is stopped when a kinship placement is entered into           and Ohio Benefits may eventually communicate
            SACWIS?                                                              with one another.
            What timeframe will be used if a kinship placement happens
            mid‐month, if the child has been on a child‐only OWF case with       Technical assistance regarding this is being
            the provider already? What about at the end of the month and         developed.
            OWF needs to start at the beginning of the next month if
            families do not go through the foster care licensing process?

            Does the kin provider have a choice if they prefer child‐only        Pursuant to the executive order, ODJFS must
            OWF payments and do not want to go through licensing and the         make these payments to eligible kinship
            Kinship Caregiver Payment program?                                   caregivers and there is no application process or
                                                                                 avenue to deny the payment. If the kinship
                                                                                 caregiver does not obtain foster care
                                                                                 certification, they are able to receive OWF funds
                                                                                 again once the KSP payments end. Further
                                                                                 technical assistance regarding this is being
                                                                                 developed.

            (I ) ‐ In accordance with rule 5101:2‐5‐18 of the Administrative
            Code                                                                 Kinship caregivers who have approved non‐
            If elements of the foster care license process are waived for        safety waivers for foster care certification will
            Foster Care licensing of kin, is that a child specific foster care   only be able to provide foster care placement for
            license? Or would they be able to accept non‐kin placements as       kin children. SACWIS will include functionality
            a foster parent, whether they’ve received relevant training (not     that will cause these caregivers to be flagged so
            waived) or not? Is there any way to designate in SACWIS if a kin     that they will not be available to place foster
            home is licensed as foster for a particular child?                   children who are not kin in the home.


            Do the kinship providers have a choice in which county they go       Caregivers are always able to choose which
            through for foster care licensing? For example, if kin lives in      agency they would like to be certified through.
            county A, but custodial children service agency is in county B,
            which county do they go through for licensing? Would that
            create “borrowed beds? ” What if County B’s perspective on
                          Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 38 of 45 PAGEID #: 1001

                                       what can be waived or not for licensing is different than County
                                       A, but the family wants to go through County A for licensing?

                                       Has the cost the county will incur for staff support needed to       Future opportunities for workforce assistance
                                       conduct and maintain licensing of kinship providers (ie, staff,      will be forthcoming from our office regarding
                                       training, etc) been factored into the county's level of financial    assessor resources.
                                       responsibility?
Deanna Nichols‐Stika                                                                                        Thank you for taking the time to review this rule
Wayne County Children Services Board                                                                        and provide feedback.
Deanna.Nichols‐Stika@jfs.ohio.gov

                                       We provide per diems to kinship caregivers. Could the                ODJFS will make KSP payments directly to the
                                       payments for the state's program be directed to the county for       kinship caregiver retroactive to December 29,
                                       reimbursement for supports already being provided? We will           2020.
                                       not end our supports during the implementation of the state's
                                       program. If payments are directly straight to kinship caregivers
                                       from the state our kinship parents will receive a "double"
                                       payment during the retroactive period.

                                       How will notification be sent to local county following the KSP's    SACWIS webinars and technical assistance will
                                       last payment to kinship caregiver? Can there be guidelines           be provided to share information and instruction
                                       within the rule for the communication to occur? Our county           regarding KSP functionality.
                                       will reinstate our local support following the expiration of the
                                       state's KSP.

                                       Can the OWF payments and KSP payments be equal to ensure             Pursuant to the executive order, ODJFS must
                                       caregivers choose which program they want to participate in          make these payments to eligible kinship
                                       based on needs being met and not financially beneficial.             caregivers and there is no application process or
                                                                                                            avenue to deny the payment. The caregiver is
                                                                                                            able to receive OWF funds again once the KSP
                                                                                                            payments end. Further technical assistance
                                                                                                            regarding this is being developed.

Chip Spinning                          As a Member of the Public Children Services Association of           Thank you for taking the time to review this rule
Franklin County Children Services      Ohio, we join in providing the following comments and                and provide feedback.
cmspinni@fccs.us                       questions for your response:

                                       Section (A). The rule refers to ORC 5101.885 which defines the       OWF is funded by TANF and is subject to
                                       payment as “ten dollars and twenty cents per child, per day, to      federally defined eligibility requirements. The
                                       the extent funds are available.” This is equivalent to the current   funding for KSP allows for more flexibility in
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 39 of 45 PAGEID #: 1002

            OWF‐child only payment for a single child. We are concerned          providing payments to eligible kinship
            that the Kinship Support Program as designed could result in         caregivers. The KSP rule has been written in
            more children entering custody so their kinship caregivers can       accordance with Ohio Revised Code.
            access these payments. To mitigate this, the OWF child‐only
            payment could be adjusted to be the same amount for each
            additional child in all kinship placements, reducing the
            need/incentive for kids to come into custody so their kin
            caregiver can receive this level of support. We understand this
            would need to be GRF for fictive kin who do not hold custody or
            guardianship.

            Section (C). We read this section to allow for kinship support       Payment timeframes are specific to the kinship
            payments over multiple placement episodes. For example, if a         caregiver. A kinship caregiver will not be able to
            child re‐enters PCSA custody and is re‐placed with the eligible      receive payments for multiple custody episodes.
            kinship caregiver or is placed with a different eligible kinship     However, a new kinship caregiver will be eligible
            caregiver. Please confirm this is correct.                           to receive KSP for the child.

            Section (F). We request that ODJFS produce a brief, family‐          ODJFS is developing technical assistance
            friendly summary of the KSP that PCSAs and Title IV‐E agencies       documents to include frequently asked
            can use to fulfill their responsibility to provide kinship           questions and a website article that can be
            caregivers with information about the KSP.                           shared with kinship caregivers.

            Section (I). It will be important that foster caregivers who         SACWIS will include functionality that will cause
            received a waiver as part of their certification process be          these caregivers to be flagged so that they will
            identified within SACWIS as having been approved or licensed         not be available to place foster children who are
            as a foster caregiver with a waiver. This information is             not kin in the home.
            important so other PCSAs and Title IV‐E agencies are informed
            and aware of any limitations/restrictions associated with that
            certified foster caregiver.

            In addition:
            1. We are concerned that there is no “exit plan” for kinship         The Office of Families and Children is exploring
            caregivers under the design of this new program. Once the child      long‐term solutions for children placed with
            leaves PCSA custody, financial support decreases. This likely will   kinship caregivers in agency custody.
            impact length of stay in custody and permanency. Will PCSAs be
            penalized when failing to meet CFSR measures with these
            cases?
                          Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 40 of 45 PAGEID #: 1003

                                      2. This program represents new costs for both the state and the       Future opportunities for workforce assistance
                                      PCSAs and Title IV‐E agencies. It is critical that new funds be       will be forthcoming from our office regarding
                                      appropriated for covering these new costs for both state and          assessor resources.
                                      counties in the 2022‐2023 budget and beyond. What is included
                                      in the county estimated costs? Does it also account for the
                                      impact this new program will have on the children service
                                      workforce crisis issue (i.e, more staff will be needed)?

                                      3. If a kinship caregiver does not complete the KSP to become a       Kinship caregivers who do not become certified
                                      certified foster parent, but that child remains in the kinship        foster parents will receive the full amount of the
                                      caregiver’s care and is still in custody of a PCSA, will there be a   KSP in accordance with the timeframes
                                      formal process for the kinship caregiver to waive any remaining       prescribed in the statute and in the rule.
                                      KSP payments and waive becoming a certified foster parent?

                                      4. If our county is already providing a stipend to kinship            It will be at the discretion of the local PCSA who
                                      caregivers, there may be a need to ask if such a payment should       has a local program to determine how they will
                                      end or be modified when this program becomes effective.               proceed with their program.

Jeffrey Bloom                         Cuyahoga CSEA agrees with the comments submitted by Ryann             Thank you for taking the time to review this rule
Cuyahoga County CSEA                  Levering‐White (OCDA) and Traci Berry (Tuscarawas CSEA)               and provide feedback.
Jeffrey.Bloom@jfs.ohio.gov            specific to the SACWIS‐SETS interface and referrals, including
                                      the question over assignment of child support.
Robin Reese                                                                                                 Thank you for taking the time to review this rule
Lucas County Children Service                                                                               and provide feedback.
robin.reese@jfs.ohio.gov

                                      Concerned about the impact on CFSR                                    The KSP rule has been written in accordance
                                      Permanency in 12 months for children entering foster Care.            with Ohio Revised Code statute which requires
                                      Placement stability due to change in the caregiver status             the child to be in the custody of the PCSA or Title
                                                                                                            IV‐E Agency. The Office of Families and Children
                                                                                                            is exploring long‐term solutions for children
                                                                                                            placed with kinship caregivers in agency custody.

                                      Will counties be responsible financially for the difference           ODJFS will make KSP payments directly to the
                                      between our current foster care rates and the amount that is          kinship caregiver. If a kinship caregiver becomes
                                      proposed for Kin.                                                     a certified foster caregiver, the recommending
                                                                                                            agency will pay the caregiver the full foster care
                                                                                                            per diem rate.
                          Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 41 of 45 PAGEID #: 1004

                                      Will Kin have the same training, home study and licensing         Kinship caregivers are to be certified in
                                      requirements as current licensed caregiver.                       accordance with chapters 5101:2‐5 and 5101:2‐7
                                                                                                        of the Administrative Code. The KSP rule allows
                                      Some issue we have had to manage with the few kin‐to foster       for the recommending agency to request a
                                      homes that we have licensed is criminal record checks on all      waiver for non‐safety certification standards,
                                      adults in the home, monitoring who is living in the home,         including all training hours and topic
                                      sleeping arrangements for children in our custody, training for   requirements, pursuant to Ohio Revised Code.
                                      recertification and compliance with foster care rules.

                                      Children who are currently placed with Kin who meet treatment
                                      level of care could present additional issues.

                                      Higher per diems due to the care needs and behavior of the
                                      child and additional requirement for initial licensing,
                                      recertification and program requirements.

                                      Program requirements
                                      Daily reports that are generated by caregiver
                                      Monthly treatment team meeting
                                      Additional visits in the home by caseworker
                                      Higher level of supervision
                                      Increased Training hours

Kristie Heckman                       We are concerned that this rule could result in more children     OWF is funded by TANF and is subject to
Clark County Job & Family Services    entering custody. In order to mitigate this concern, OWF          federally defined eligibility requirements. The
kristie.heckman@jfs.ohio.gov          payments could be made equivalent to KSP payments.                funding for KSP allows for more flexibility in
                                                                                                        providing payments to eligible kinship
                                                                                                        caregivers. The KSP rule has been written in
                                                                                                        accordance with Ohio Revised Code.

                                      Will KSP cover the same child who has multiple placement          Payment timeframes are specific to the kinship
                                      episodes?                                                         caregiver. A kinship caregiver will not be able to
                                                                                                        receive payments for multiple custody episodes.
                                                                                                        However, a new kinship caregiver will be eligible
                                                                                                        to receive KSP for the child.

                                      How will the KSP payment be administered and by whom?             ODJFS will make KSP payments directly to the
                                                                                                        kinship caregiver. When the PCSA enters in the
                                                                                                        placement date as a kinship placement, KSP
                            Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 42 of 45 PAGEID #: 1005

                                                                                                                payments will be initiated. SACWIS webinars and
                                                                                                                technical assistance will be provided.

                                        If the child is IV‐E eligible, will the county receive match dollars?   KSP payments will be funded entirely through
                                                                                                                state GRF, not from IV‐E or other federal funds.
                                                                                                                If the kinship caregiver becomes a certified
                                                                                                                foster parent, the child’s placement would
                                                                                                                change to a foster care placement and thus their
                                                                                                                IV‐E eligibility would be considered in foster care
                                                                                                                maintenance determinations.

                                        D(3) Wording is confusing. Could this statement be better               The appropriate dates will be added to rule
                                        clarified?                                                              language in paragraph (D) to clarify the
                                                                                                                timeframes.

Deborah Watkins                         Thank you for the opportunity to offer comments regarding the           Thank you for taking the time to review this rule
Summit County CSEA                      administrative rule 5101:2‐42‐18.2.                                     and provide feedback.
Deborah.Watkins@jfs.ohio.gov
                                        I would re‐iterate the comments of Ryann Levering White
                                        (OCDA) and Traci Berry.

                                        Of particular concern is the intended impact of the KSP
                                        payments if a support order is issued concerning the child; and
                                        the intersection of IV‐A/OWF funding and whether these
                                        payments have any impact on referrals from children services
                                        agencies to the child support agency.

                                        Thank you again for the opportunity to comment.
Bart Sharkey                            1. Section (A). The rule refers to ORC 5101.885 which defines           Thank you for taking the time to review this rule
Hamilton County JFS                     the payment as “ten dollars and twenty cents per child, per             and provide feedback.
Bart.Sharkey@jfs.ohio.gov               day, to the extent funds are available. ” This is equivalent to
                                        the current OWF‐child only payment for a single child. We
                                        suggest the OWF child‐only payment be adjusted to be the                OWF is funded by TANF and is subject to
                                        same amount for each additional child in all kinship placements,        federally defined eligibility requirements. The
                                        reducing the need/incentive for kids to be in custody for their         funding for KSP allows for more flexibility in
                                        kin caregiver to receive this level of support. This also provides      providing payments to eligible kinship
                                        longer term financial stability should the child exit custody and       caregivers. The KSP rule has been written in
                                        remain with the kin. Align “specified relative ” contained in ORC       accordance with Ohio Revised Code.
                                        § 5107.02 Ohio works first program definitions with the ORC §
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 43 of 45 PAGEID #: 1006

            5101.85 Kinship defined “kinship caregiver ” definition to
            expand eligibility to caregivers.

            2.Section (A). What is the source of funding for this program, is       KSP payments will be funded entirely through
            this strictly using state funding or is this tied to federal funding?   state GRF. ODJFS will make KSP payments
            Will the payments be paid directly by ODJFS to the kin                  directly to the kinship caregiver. When the PCSA
            providers? Will payments, including any retroactive payments,           enters in the placement date as a kinship
            happen automatically based on placements entered in SACWIS?             placement, KSP payments will be initiated.
            If not, who decides whether or not a kin placement received
            KSP?

            3. Section (C). We read this section to allow for kinship support       Payment timeframes are specific to the kinship
            payments over multiple placement episodes. For example, if a            caregiver. A kinship caregiver will not be able to
            child re‐enters PCSA custody and is re‐placed with the eligible         receive payments for multiple custody episodes.
            kinship caregiver or is placed with a different eligible kinship        However, a new kinship caregiver will be eligible
            caregiver. Please confirm this is correct.                              to receive KSP for the child.

            4. Section (E). In Hamilton County the overwhelming majority of         The KSP does not require that the kinship
            kin families do not wish to become licensed. In addition,               caregiver become a certified foster parent. It
            Hamilton County does not license foster homes and very few              allows for the kinship parent to receive
            private agencies see them as a priority given the limited               payments for a specified time period to support
            placement timeframe and the narrowly focused interests of               the placement of the child in the home. During
            most kin families. Kin families may not even get licensed before        that time, the kinship caregiver may opt to go
            the child is moved or reunited and they likely will not accept          through the certification process so that they
            any other children while licensed.                                      can continue to receive support through foster
                                                                                    care per diem payments following certification.
                                                                                    The kinship caregiver may or may not become a
                                                                                    certified foster caregiver.

            5. Section (I). Foster caregivers who receive a waiver as part of       SACWIS will include functionality that will cause
            their certification process must be identified within SACWIS.           these caregivers to be flagged so that they will
            Other PCSAs and Title IV‐E agencies must be aware of any                not be available to place foster children who are
            limitation/restrictions associated with that certified foster           not kin in the home.
            caregiver. The waiver identification needs to include specific
            information regarding what requirements were waived.

            6. We are concerned this program has no “exit plan ” for                The Office of Families and Children is exploring
            kinship caregivers. Once the child leaves PCSA custody, financial       long‐term solutions for children placed with
            support decreases. This will likely impact length of stay in            kinship caregivers in agency custody.
            custody and permanency.
                         Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 44 of 45 PAGEID #: 1007



                                     7. This program represents new costs for the state, PCSAs and        Future opportunities for workforce assistance
                                     Title IV‐E agencies. It is critical that new funds be appropriated   will be forthcoming from our office regarding
                                     for covering these new cost mandates for counties in the 2022‐       assessor resources.
                                     2023 budget and beyond. What is included in the county
                                     estimated costs?

                                     General Comments:

                                     For counties already providing a monthly kinship stipend, will       ODJFS will make KSP payments directly to the
                                     ODJFS still issue retroactive payments back to 12/31?                kinship caregiver retroactive to December 29,
                                                                                                          2020.

                                     How will leaves (planned and unplanned) be handled during the        Technical assistance regarding this is being
                                     KSP program timeframe.                                               developed.

Randall L. Galbraith                 Comments to Clearance 8520 Kinship Support                           Thank you for taking the time to review this rule
Hancock County JFS                                                                                        and provide feedback.
Randall.Galbraith2@jfs.ohio.gov
                                     I am of mixed feelings about this program. I think it is
                                     wonderful that kinship caregivers will be offered more financial
                                     support than is currently provided. I am concerned that the
                                     program as it may be implemented will cause undue strain on
                                     the county PSCAs, setting us back to where the agencies were
                                     before the increased allocations arrived in SFY2019. I
                                     understand that the first nine (9) months that a child is placed
                                     with a kinship caregiver will be funded from state GRF. Upon
                                     licensing, I understand that counties will be responsible for the
                                     placement costs as they would any other foster care placement.
                                     Many counties are already stretched thin by placement costs.
                                     Some counties are subject to courts that place all children in the
                                     custody of the PCSA. This would make such a practice highly
                                     detrimental to the fiscal health of a PCSA with little that could
                                     be done to mitigate the cost.
                                     I am also disappointed that the child support program was not
                                     given a seat at the table while developing this program. While
                                     Kinship Support Payments have been specifically exempted
                                     from the calculation of OWF eligibility under 5101:1‐23‐
                                     20.1(B)(19), I can find no proposal to exclude the payments
Case: 1:20-cv-00944-MRB Doc #: 45-1 Filed: 01/20/21 Page: 45 of 45 PAGEID #: 1008

            from the calculation of a child support order. As an
            explanation, if an obligor were to have a child placed in a
            kinship placement in the obligor’s household, and the obligor
            began to receive Kinship Support Payments, said payments may
            well be income that should be used in the calculation of a new
            or adjusted child support order. While this may be fixed or
            clarified in the future, the expectation is for payments to begin
            flowing soon to kinship caregivers and the payments will be
            retroactive. Had OCDA and OCS had a seat at the table for
            planning discussions, such unintended consequences could
            have been avoided.
            In summary, additional financial support from the state to the
            counties will be of paramount importance to ensure this
            program works. Additionally, major new programs such as this
            one require all appropriate parties to have a seat at the table
            during the planning process.
